This is a suit to quiet title to lands in the city and county of San Francisco. Judgment was rendered in the lower court against the plaintiffs, who appeal from an order denying their motion for new trial. The plaintiffs deraign title under a deed of the state tide-land commissioners of date November 24, 1875, at which time, it is alleged, the state was the owner of the land in question. The court found, in effect, that the state was not then, or at any time, the owner of the land; and the principal question involved is as to the correctness of this finding. The same question, upon the same state of facts, was involved in the case of these plaintiffs against Knight (85 Cal. 448), which was taken by writ of error to the supreme court of the United States, where the decision of this court was reversed, and the question decided adversely to the plaintiffs. (Knight v. United LandAssn., 142 U.S. 161.) This decision, being in a matter of federal jurisdiction, must be regarded as of binding authority on this court (Belcher v. Chambers, 53 Cal. 636; San Benito Co. v.Southern Pacific R.R. Co., 77 Cal. 518); and it must therefore be held, as found by the lower court, that the state had no title to the land in question when it conveyed to the plaintiffs' predecessors.
It is indeed contended by the appellants that the acts of the city with reference to these lands were such as to estop it from claiming them as against the state, or its subsequent grantees, but this contention cannot be sustained. The acts relied on — all of which were prior to the confirmation of the city's title — consisted merely in the participation of the mayor of the city as a member of the state board of tide-land commissioners, in the survey by which the tide-lands were excluded from the city, and in the approval of the survey, and of maps or surveys according therewith, by several ordinances. But none, nor all, of these acts could constitute an estoppel. (Boggs v. Merced Mining Co.,14 Cal. 367, 368; 1 Notes on Cal. Rep., pp. 654 et seq.; Love v.Shartzer, 31 Cal. 489.) There was also admitted in evidence a deed from the state board of tide-land commissioners to the city, of date November 5, 1875, which is referred to in the appellants' *Page 377 
brief as one of the facts working the estoppel; but as the deed does not appear in the record, nor any statement of its contents, it cannot be perceived that it has any bearing on the case.
It is further urged by the appellants that the title to the land in question became vested in Ellis, their predecessor in title, under the Van Ness Ordinance and ratifying statutes; and as to a portion of the land, that the city is estopped by the decision in the case of San Francisco v. Ellis, 54 Cal. 72. But as to the latter point, the record does not appear in the statement, and hence nothing can be known of its effect, or as to what lands are affected by it, and as to the former, there is no evidence of possession by Ellis other than his having a house and some adjacent improvements somewhere on the land; nor could his possession be extended by construction to the boundaries of his claim under the state Possessory Act (Stats. 1852, 158); which could have no application to lands of the city. Nor is there anything in the objection that there is no finding on either of these points. The only title set up in the complaint is that derived from the state, and there was no occasion for finding as to any other.
The above considerations dispose also of objections to rulings of the court as to exclusion or admission of evidence. Thus, there was no error in excluding declarations of Ellis as to the nature and extent of his possession, — the object being to extend his possession by construction to the boundaries of his possessory claim, which, as we have said, could not be done. Nor was it error to exclude evidence as to the flow of the tide over the land in question, or of the instructions of the surveyor-general to the surveyor charged with the survey of the grant, or of other matters, designed to show the invalidity of the city's title.
The appellants also complain of the statement of the court, made on the trial, that it would take notice of the patent, and of the fact that it included in its bounds the land in controversy. But assuming that this was an erroneous view on the part of the court as to the extent it was permitted to take judicial notice of the facts stated (Goodwin v. Scherer, 106 Cal. 694), yet it must be regarded not as a ruling, but as merely the grounds of the ruling that evidence of the overflow *Page 378 
of the tides was inadmissible; and the effect of the statement, whatever it may have been, was afterwards removed by the introduction of the patent in evidence, from which, and the maps in the record, and the description of the land in the complaint, it fully appears — as was indeed stated on the trial by the appellants' counsel — that the land in question is so included.
Other points made by appellants are, that the order of the court dismissing the suit as to defendants was erroneous, and that the defendants' titles are not set out in the answers or in the findings. But as to the former point, the judgment is in favor of the defendant who appeared only, and the order of dismissal as to the other defendants is therefore in no way involved in this appeal. As to the other point, — assuming that an objection to the pleadings could be considered on an appeal from the order denying a motion for new trial, and that the objections to the answers were not waived by failure to demur specially, — we are yet of the opinion that in a suit to quiet title, as in other suits, a denial of the allegations of the complaint is a sufficient answer, and a finding upon the issues thus raised, if adverse to the plaintiffs, a sufficient finding. (Code Civ. Proc., sec. 437; Pennie v. Hildreth, 81 Cal. 130;Adams v. Crawford, 116 Cal. 500; Martin v. Lloyd, 94 Cal. 195.) This, of course, implies that if possession be alleged, the fact of possession, as well as that of title, must be negatived; and it may be also that a defendant, in order to avail himself of his right to a jury trial, if he have it, should allege his title(Landregan v. Peppin, 94 Cal. 467); and so, for the defendant to avail himself of an equitable title as against the legal title of the plaintiff, it should be specifically pleaded. But otherwise he is not "called upon" to do more than to negative the plaintiff's cause of action.
For the reasons given the order appealed from must be affirmed, and it is so ordered.
  Rehearing denied. *Page 379